         Case 1:21-cr-00057-BKE Document 1 Filed 08/04/21 Page 1 of 2



                                                                    m\ ALG -U A       3U
                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF GEORGIA
                            AUGUSTA DIVISION


UNITED STATES OF AMERICA,                   ) INFORMATION
                                            )
                 Plaintiff,                 )   Case No.                                   /
                                            )
        V.                                  )   COUNT ONE
                                            )   DUI on a Military Reservation
EMMA AINSWORTH,                             )   18U.S.C. §§ 7 & 13
                                            )   O.C.G.A. § 40-6-391(a)(l)
                 Defendant.                 )
                                            )   COUNT TWO
                                            )   DUI on a Military Reservation
                                            )   18U.S.C. §§7&13
                                            )   O.C.G.A. § 40-6-391(a)(5)




THE ACTING UNITED STATES ATTORNEY CHARGES THAT:

                                     COUNT ONE
                              DUI on a Military Installation.
                                   18 U.S.C. §§7&13
                                O.C.G.A § 40-6-391(a)(l)

  On or about the 29th day of April, 2021, in the Southern District of Georgia, the

defendant.

                                  EMMA AINSWORTH,

at a place within the special maritime and territorial jurisdiction of the United

States, namely, the Fort Gordon Military Reservation, on land acquired for the use

of the United States and under its jurisdiction, was unlawfully driving a moving

vehicle while under the influence of alcohol to the extent that it was less safe for her

to drive, from alcohol consumed before such driving ended, in violation of Title
         Case 1:21-cr-00057-BKE Document 1 Filed 08/04/21 Page 2 of 2




18, United States Code, Sections 7 and 13 and the Official Code of Georgia

Annotated, Section 40-6-391(a)(l).

                                 COUNT TWO
                          DUI on a Military Installation.
                               18U.S.C. §§ 7 & 13
                            O.C.G.A. § 40-6-391(a)(5)

  On or about the 29th day of April, 2021, in the Southern District of Georgia, the

defendant,

                              EMMA AINSWORTH,

at a place within the special maritime and territorial jurisdiction of the United

States, namely, the Fort Gordon Military Reservation, on land acquired for the use

of the United States and under its jurisdiction, was unlawfully driving a moving

vehicle while her alcohol concentration was in excess of 0.08 grams, this

concentration being present at a time within three hours after such driving ended.

from alcohol consumed before such driving ended, in violation of Title 18, United

States Code, Sections 7 and 13 and the Official Code of Georgia Annotated, Section

40-6-391(a)(5).

                                     DAVID H. ESTES
                                     ACTING UNITED STATES ATTORNEY




                                     Sierra Ty^el
                                     Special Assistant United States Attorney
                                      District of Columbia Bar # 1657075
                                     Office of the Staff Judge Advocate
                                     Fort Gordon, GA 30905-5904
                                     (706) 706-1254; Fax 791-1749




                                        2
